09/08/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0434


                                       DA 20-0434
                                                                       FitED
STATE OF MONTANA,
                                                                      SFP 0 8 2020
            Plaintiff and Appellee,                                Bowen Greenvvood
                                                                 Clerk of Supreme Court
                                                                    State of IVIontana

      v.                                                            ORDER

JONATHAN HETTINGER,

            Defendant and Appellant.


      Appellate Defender Chad Wright has asked this Court to perrnit an out-of-time appeal
for Defendant and Appellant Johnathan Hettinger from the Order entered March 12,2020,by
the Sixth Judicial District Court, Park County, in Cause No. DC-19-114.                   The
Attorney General's Office does not object to this petition.
       Hettinger was one of three co-defendants in a misdemeanor trespassing case
originating in Park County Justice Court. All three co-defendants appealed their convictions
to the District Court, which simultaneously ruled upon them.           Although all three
co-defendants' cases were referred to the Appellate Defender Division to pursue an appeal,
Notice of Appeal was inadvertently not filed in Hettinger's case.
      Since his appeal is untimely under M.R. App.P.4(5), Hettinger moves this Court for
leave to pursue an out-of-time appeal.           We grant out-of-time appeals under
M. R. App. P. 4(6) when an appellant establishes the existence of "extraordinary
circumstances amounting to a gross miscarriage ofjustice." Wright argues that such would
occur here if Hettinger were denied his right to appeal based on an administrative error by
the Appellate Defendant Division. We agree.
      Therefore,
      IT 1S ORDERED that the petition for an out-of-time appeal is GRANTED.
      IT IS FURTHER ORDERED that Appellant shall have thirty days from the date of
this Order within which to prepare, file, and serve a Notice of Appeal and a Request for
Transcripts in compliance with the Montana Rules of Appellate Procedure.
      The Clerk is diVd to provide copies of this Order to all counsel of record.
      DATED this       day of September, 2020.




                                                  .
                                               ?..,..,..
                                                               fee—,
                                                        Justices




                                           2